Opinions of the United
1994 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


7-21-1994

Jones v. Holvey
Precedential or Non-Precedential:

Docket 94-5011




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_1994

Recommended Citation
"Jones v. Holvey" (1994). 1994 Decisions. Paper 88.
http://digitalcommons.law.villanova.edu/thirdcircuit_1994/88


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 1994 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                    UNITED STATES COURT OF APPEALS
                        FOR THE THIRD CIRCUIT



                             No. 94-5011


                             KEITH JONES,
                                            Appellant

                                  v.

      ROLAND HOLVEY, I.A.; WILLIAM H. FAUVER, COMMISSIONER;
     EUGENE O'NEIL, CHIEF H.O.; VERNON JOHNSON, ASST. SUPT.;
                 GARY SHEPPARD, H.O.; LT. BENNETT


         On Appeal from the United States District Court
                 for the District of New Jersey
                  (D.C. Civil No. 93-cv-04258)



         Submitted Pursuant to Third Circuit LAR 34.1(a)
                           May 31, 1994

                 Before: SLOVITER, Chief Judge
                COWEN and LEWIS, Circuit Judges


                         (Filed July 21, 1994)



Keith Jones
Trenton, NJ 08625

            Appellant Pro Se

Deborah T. Poritz
  Attorney General of New Jersey
Mary C. Jacobson
  Assistant Attorney General - Of Counsel
James I. O'Hern
  Deputy Attorney General - On the Brief
Trenton, NJ 98625

    Attorney for Appellees


                                  1
                         OPINION OF THE COURT

SLOVITER, Chief Judge.

           Appellant Keith Jones, who is currently incarcerated at

New Jersey State Prison in Trenton, filed this complaint in the

United States District Court for the District of New Jersey under

42 U.S.C. § 1983 seeking a declaratory judgment and damages for

violation of his constitutional rights.    Jones named as

defendants six employees of the New Jersey Department of

Corrections.    The gravamen of Jones's claim is that his right to

due process was denied in connection with a prison disciplinary

charge for which he was originally adjudged guilty and served

time in detention before it was reversed.

                                   I.

                    Facts and Procedural History

           The disciplinary charge was based on the following

facts:    On August 20, 1991, Senior Corrections Officer Marren of

the New Jersey State Prison in Trenton found a letter that stated

that "Twin, Malik and myself is [sic] waiting on those things

(fiber Joints (shank) . . ."    App. at 40.     Prison officials

determined that "Twin" referred to appellant Jones.       Based on

this letter, Jones was charged with attempting to possess a

weapon.   On August 21, 1991, Jones was removed from the

mainstream prison population and placed in what the district

court referred to as the "hole" pending a hearing.

            On August 28, 1991, defendant Gary Sheppard, a hearing

officer, conducted an administrative hearing in which this letter

and a confidential report constituted the evidence against Jones,

                                  2
and at which Jones was found guilty of attempting to possess

weapons.    As a result of the administrative ruling, Jones was

placed in detention for fifteen days, and it was recommended that

he lose 180 days commutation credits and that he be subjected to

180 days of administrative segregation.    Jones appealed this

decision through administrative channels.    On September 9, 1991,

defendant Vernon Johnson, the Assistant Superintendent, upheld

the decision of Hearing Officer Sheppard.    Jones sought

reconsideration of this decision, which was denied by

Superintendent Howard Beyer on September 16, 1991.

            Jones then appealed to the Superior Court of New

Jersey, Appellate Division.    In an opinion dated July 14, 1993,

that court reversed the decision of the prison officials and

vacated the sanctions imposed on Jones, finding that the decision

was not based on substantial evidence.    The Appellate Division

court found the confidential report to lack probative value and

characterized the evidence against Jones "as superficial at

best."     Jones v. Department of Corrections, No. A-3121-91T5 (N.J.

Super. Ct. App. Div. July 14, 1993) (per curiam) at 2, reprinted
in App. at 41.

            Jones then filed this action in federal court.

Defendants moved for summary judgment on two grounds.       First they

argued that Jones's complaint was barred by the statute of

limitations, using as the filing date the official filing which

followed the court's evaluation of Jones's in forma pauperis

application, rather than the date on which the complaint was



                                  3
received.   Second, the defendants interposed a res judicata

defense.

            The district court rejected defendants' argument that

the suit was time barred, finding that the relevant date for

statute of limitations purposes was the date of receipt of

Jones's complaint.    However, the district court granted

defendants' motion for summary judgment, agreeing that Jones's

action was barred by application of the doctrine of res judicata

and New Jersey's entire controversy doctrine.    The court reasoned

that the judgment in the New Jersey state case was final, had

been adjudicated on the merits, and involved the same parties and

the same occurrence or transaction.    As a result, Jones was

barred from raising any claims which he could have raised in the

first action.    The court determined that Jones could have raised

the section 1983 claim asserted here in the New Jersey state

court proceeding, and thus found this action to be barred.

            Jones filed a timely pro se appeal to this court.

                                II.

                             Discussion1

            Federal courts must apply the doctrine of res judicata

to civil actions brought under section 1983 and in this context

"must give to a state-court judgment the same preclusive effect

as would be given that judgment under the law of the State in

which the judgment was rendered."     Migra v. Warren City School


  1
   Defendants do not raise the statute of limitations issue on
appeal, and thus we confine ourselves to the res judicata/entire
                       controversy issue.


                                 4
Dist. Bd. of Ed., 465 U.S. 75, 81 (1984).   The principles of res

judicata are reinforced in New Jersey by the entire controversy

doctrine which "requires that all issues of a single dispute

between the parties must be completely determined in one action."

Culver v. Insurance Co. of N. Am., 559 A.2d 400, 406 (N.J. 1989).

          Under New Jersey law, res judicata or claim preclusion

applies when (1) the judgment in the first action is valid, final

and on the merits; (2) there is identity of the parties, or the

parties in the second action are in privity with those in the

first action; and (3) the claim in the later action grows out of

the same transaction or occurrence as the claim in the first

action.   See Watkins v. Resorts Int'l Hotel & Casino, Inc., 591

A.2d 592, 599 (N.J. 1991); Culver, 559 A.2d at 405-06.

          It is evident that the first condition for application

of res judicata has been met in that the Appellate Division

decision was final, valid and on the merits.     In addition, it

appears that the employees of the Department of Corrections, who

are the defendants in this action, may be considered to be the

same or in privity with the Department of Corrections, which was

the defendant in the first action, and may claim the benefit of

res judicata if it would apply to the Department itself.     See
Rodziewicz v. Beyer, 809 F. Supp. 1164, 1167 (D.N.J. 1992)

(employees of Department of Corrections held to be in identity

with the Department for claim preclusion under New Jersey law).

Moreover, the entire controversy doctrine is applicable not only

to related claims but also to related parties.     See Cogdell v.
Hospital Ctr. at Orange, 560 A.2d 1169, 1178 (N.J. 1989).


                                5
Nonetheless, we do not decide whether the second prong of res

judicata has been met in this case, nor do we decide whether the

third prong, which requires that the claim in the second action

grow out of the same transaction or occurrence as the claim in

the state court action, applies here.   The New Jersey Supreme

Court has directed courts to consider:
          (1) whether the acts complained of and the demand for
          relief are the same (that is, whether the wrong for
          which redress is sought is the same in both actions);
          (2) whether the theory of recovery is the same; (3)
          whether the witnesses and documents necessary at trial
          are the same (that is, whether the same evidence
          necessary to maintain the second action would support
          the first); and (4) whether the material facts alleged
          are the same.

Culver, 559 A.2d at 406 (citations omitted) (quoting United

States v. Athlone Indus., 746 F.2d 977, 984 (3d Cir. 1984)).     The

district court applied the criteria set forth in Culver and

concluded that Jones's federal action involved the same

transaction or occurrence as at issue in the earlier New Jersey

Superior Court action.

           We believe that a persuasive argument can be made that
neither the acts complained of nor the demand for relief in the

two actions are the same.   In the first action, Jones challenged

the administrative determination of his guilt on the attempted

possession of weapons charge; thus the acts at issue in that case

were those of Jones.   By contrast, in the federal action, Jones

challenges the conduct of the Department of Corrections'

officials in proceeding with the disciplinary hearing and

sanctions "knowing they had no just cause."   App. at 7.    Although

the district court was correct that whether plaintiff's right to


                                6
due process was violated will be implicated in both cases, there

are differences, albeit subtle, between the two actions.     Because

we believe another issue is dispositive, for our purposes we will

assume that the district court did not err in finding the

similarity requisite for application of res judicata.

          Instead, we part with the district court in its

determination that the New Jersey Superior Court Appellate

Division would have heard Jones's section 1983 claim as part of

its review over the prison disciplinary action, had Jones

presented it at that time.

          It is unquestioned that state courts have concurrent

jurisdiction with federal courts to hear section 1983 claims. See

Maine v. Thiboutot, 448 U.S. 1, 3 n.1 (1980).   However, under the

entire controversy doctrine, a party will not be barred from

raising claims that he could not have brought in the initial

action.   As the New Jersey Supreme Court has stated, if
           the court in the first action would clearly not have
           had jurisdiction to entertain the omitted theory or
           ground (or, having jurisdiction, would clearly have
           declined to exercise it as a matter of discretion),
           then a second action in a competent court presenting
           the omitted theory or ground should not be held
           precluded.


Watkins, 591 A.2d at 599 (quoting Restatement (Second) of
Judgments § 25 cmt. e (1982)); see also Culver, 559 A.2d at 406.

Thus, to invoke the principles of res judicata, the first court

must not only have had jurisdiction to hear the claim now sought

to be precluded, but there must also be some likelihood that it

would have exercised that jurisdiction to hear that claim.



                                7
          Under New Jersey Rules of Appellate Practice 2:2-3(2),

the Appellate Division of the Superior Court has jurisdiction

over appeals from administrative agencies.   New Jersey Rule of

Appellate Practice 2:10-5 provides that "[t]he appellate court

may exercise such original jurisdiction as is necessary to the

complete determination of any matter on review."   This Rule was

relied upon by the district court in its decision that New Jersey

law would not have barred Jones from raising his section 1983

claim at the time he appealed the administrative action to the

Appellate Division.

          The New Jersey courts have suggested that under this

Rule the appellate courts have jurisdiction to make factual

findings that ordinarily would be remanded to the trial courts

when this is necessary to the complete determination of disputes

before them.   See, e.g., State v. Jarbath, 555 A.2d 559, 567

(N.J. 1989) ("[W]hen an appellate court finds a clear abuse of

discretion, it has the power to make new fact-findings.    The

power to review evidence and reach independent determinations of

the facts encompasses the power to call for additional evidence

to supplement the record") (citations omitted)); State v.
Rodriguez, 357 A.2d 59 (N.J. Super. Ct. App. Div. 1976) (per

curiam) (Appellate Division exercised original jurisdiction to

determine whether there had been manifest denial of justice under

the law, an issue not decided by the Superior Court, but

necessary to completely determine the matter); State v. Odom, 273

A.2d 379 (N.J. Super. Ct. App. Div. 1971) (per curiam) (Appellate

Division could make findings of fact justifying denial of post-

                                8
conviction relief where trial court had failed to do so rather

than remand).

          The leading case applying this Rule in the context of

an appeal of an administrative decision is Pascucci v. Vagott,

362 A.2d 566 (N.J. 1976), where the Supreme Court of New Jersey

construed Rules of Appellate Practice 2:2-3(2) and 2:10-5

together as permitting appellate courts in actions arising under

administrative review to exercise original jurisdiction as to

related matters necessary to the complete resolution of a matter

properly before an appellate court.   In that case, the Court

determined that the Appellate Division, in reviewing a challenge

to a regulation of the Department of Public Welfare which varied

the amount of public assistance paid to employable versus

unemployable persons, could exercise original jurisdiction to

completely resolve the questions raised and decide the claim of

one of the appellants who had argued that the local welfare

director's discretionary authority exceeded that provided by

statute, a claim that ordinarily would be brought in Juvenile and

Domestic Relations Court.   See id. at 572-73.   The Pascucci court

determined that because the Appellate Division had jurisdiction

over the administrative proceedings, and because under Rule 2:10-

5 it could "exercise such original jurisdiction as is necessary

to the complete determination of any matter on review," the

Appellate Division could also hear the challenge that would

otherwise be heard in Juvenile and Domestic Relations Court.    See
id.



                                9
          It does not follow from Pascucci that a New Jersey

appellate court would exercise its power of original

jurisdiction--ordinarily reserved for situations in which

judicial efficiency dictates that the appellate court not remand

a case--to resolve claims best heard by a trial court.   The

majority of New Jersey cases applying Rule 2:10-5 represent

instances in which appellate courts, despite the absence of trial

court findings, had an adequate factual basis in the record to

resolve questions that were essential to the determination of the

issues before them.   See, e.g., In re S.H., 293 A.2d 181, 185

(N.J. 1972) (Supreme Court reviewed undisputed evidence of record

only, finding that it established that juvenile had committed the

act with which he was charged beyond a reasonable doubt); Bruder

v. Teachers' Pension & Annuity Fund, 142 A.2d 225, 229 (N.J.

1958) (where dispute involved exclusively legal questions

appellate court would invoke power of original jurisdiction based

on undisputed evidence presented to judge who incorrectly

dismissed case for lack of jurisdiction); African Council v.

Hadge, 604 A.2d 604, 609 (N.J. Super Ct. App. Div. 1992) ("Given

. . . the completeness of the record, the interest of justice

dictates that we exercise original jurisdiction pursuant to R.
2:10-5 in fixing a counsel fee allowance."); Marion v. Manasquan,

555 A.2d 699, 704 (N.J. Super. Ct. App. Div. 1989) ("Although

this specific question was not presented to the trial judge, we

raise it now sua sponte since its resolution is necessary for a

complete determination of the matter under review and the facts
to resolve it are present in the record." (emphasis added));


                                10
Young v. Savinon, 492 A.2d 385 (N.J. Super. Ct. App. Div. 1985)

(based on factual testimony and expert opinion presented at

trial, Appellate Division found it unreasonable to enforce a

particular provision in tenants' lease); Ferrari v. Melleby, 342

A.2d 537, 540 (N.J. Super. Ct. App. Div. 1975) ("We have

carefully reviewed the record and are satisfied that appellant's

charges are essentially true as outlined previously, and that in

substance they are not denied by respondents."); but cf. State v.

Jarbath, 555 A.2d 559, 568 (N.J. 1989) (affirming appellate

court's decision to call for additional documentary evidence,

including autopsy report, to supplement the record in limited

context of criminal sentencing).

          Although an appellate court reviewing administrative

decisions may invoke Rule 2:10-5, the scope of appellate review

of agency decisions is generally narrow.   See, e.g., T.R. v. New

Jersey Div. of Developmental Disabilities, 592 A.2d 13, 16 (N.J.

Super. Ct. App. Div. 1991) (appellate court must not substitute

own judgment for that of agency).

          Based on our review of New Jersey cases, we predict

that a New Jersey appellate court faced with Jones's section 1983

claim at the time that it was evaluating his appeal of the

administrative sanctions imposed on him would not exercise

original jurisdiction under Rule 2:10-5.

           Our prediction that the New Jersey Appellate Division

court would not have exercised jurisdiction over Jones's section

1983 claim is based in part on the sparsity of his complaint.     He

states only that the named defendants denied him due process

                               11
rights by instigating administrative proceedings against him

knowing that they lacked the requisite just cause.   Analysis of

this claim would have required evidence not of record at the time

of the appeal of the administrative ruling.   Because res judicata

does not apply where a court "having jurisdiction, would clearly

have declined to exercise it as a matter of discretion," Watkins,

591 A.2d at 599 (quoting Restatement (Second) of Judgments § 25

cmt. e), and we conclude this is such a case, we cannot sustain

the district court's dismissal of Jones's complaint on that

ground.   Of course, we intimate no view as to whether there is

any other facial defect in the pleading, as that issue was not

considered by the district court.

                               III.

                            Conclusion
          For the foregoing reasons, we will reverse the judgment
dismissing Jones's complaint and remand for further proceedings
consistent with this opinion. Each party to bear its own costs.




                                12